Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 10 October 2022 have been fully considered, but are moot in view of a new rejection.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the plurality of subpixels include first red, first green and first blue subpixels in a horizontal pixel line, wherein the plurality of gate lines include first and second gate lines, wherein the plurality of left data lines include first to third left data lines, wherein the plurality of right data lines include first to third right data lines, and wherein the first red subpixel is connected to the second gate line and the first right data line, the first green subpixel is connected to the first gate line and the second left data line, and the first blue subpixel is connected to the second gate line and the third right data line” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the recitation of “the plurality of subpixels include first red, first green and first blue subpixels in a horizontal pixel line, wherein the plurality of gate lines include first and second gate lines, wherein the plurality of left data lines include first to third left data lines, wherein the plurality of right data lines include first to third right data lines, and wherein the first red subpixel is connected to the second gate line and the first right data line, the first green subpixel is connected to the first gate line and the second left data line, and the first blue subpixel is connected to the second gate line and the third right data line” renders the claim ambiguous. It is unclear, particularly in light of the specification and drawings, how the red and blue pixels are connected to a second gate line (e.g., GL (n+1)) and the green sub pixel connected to the first gate line (e.g., GL (n)), where the specification and drawings (e.g., Fig. 4) do not show or support how this is possible. Clarification is required. 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2016.0189657) in view of Park (KR 2020.0075972)
Regarding claim 1, Oh disclose:
A display device comprising: a timing controlling part generating an image data, a data control signal and a gate control signal; a data driving part generating a data voltage using the image data and the data control signal; a gamma part transmitting the data voltage corresponding to the image data; a gate driving part generating a gate voltage using the gate control signal; a display panel including a plurality of subpixels, a plurality of gate lines transmitting the gate voltage to the plurality of subpixels, a plurality of left data lines transmitting the data voltage to the plurality of subpixels and disposed at a left side of the plurality of subpixels and a plurality of right data lines transmitting the data voltage to the plurality of subpixels and disposed at a right side of the plurality of subpixels; and a plurality of first multiplexer (MUX) switches, a plurality of second MUX switches, a plurality of third MUX switches, a plurality of fourth MUX switches, a plurality of fifth MUX switches and a plurality of sixth MUX switches sequentially transmitting the data voltage to the plurality of left data lines and the plurality of right data lines (see Fig. 1, 3, 4; [0021-0024]; timing controller 200; data driving part 400 to generate data voltages; gamma part 400 to transmit data voltages corresponding to the image signal; gate driving part 300; display panel 100; subpixels 15; gate lines GL with left/right data lines DL; plurality (six) of MUX switches in 150 to transmit data voltages to data lines).
Oh is not explicit as to, but Park disclose:
wherein the plurality of subpixels include left and right subpixels adjacent to each other in a horizontal pixel line, the plurality of left data lines include an adjacent left data line, and the plurality of right data lines include an adjacent left data line, and wherein the adjacent right data line and the adjacent left data line are disposed between the left subpixel and the right subpixel and are connected to the left subpixel and the right subpixel, respectively (see Fig. 4; page 12 of 15; plurality of sub pixels G & B adjacent to each other in first horizontal pixel row; adjacent data lines 1717 disposed between pixels G & B and connected thereto respectively). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Park to that of Oh, to predictably achieve asymmetrical structure in a display and prevent coupling and display defects while driving said display (pg. 12-13 of 15)
Regarding claim 11, Oh disclose:
A method of driving a display device comprising: generating an image data, a data control signal and a gate control signal; generating a data voltage using the image data and the data control signal; generating a gate voltage using the gate control signal; sequentially transmitting the data voltage to a plurality of left data lines disposed at a left side of a plurality of subpixels and a plurality of right data lines disposed at a right side of the plurality of subpixels through a plurality of first multiplexer (MUX) switches, a plurality of second MUX switches, a plurality of third MUX switches, a plurality of fourth MUX switches, a plurality of fifth MUX switches and a plurality of sixth MUX switches; and displaying an image in the plurality of subpixels using the data voltage and the gate voltage (see Fig. 1, 3, 4; [0021-0024]; generating image data, data and gate control signals; generating data voltage from image and data control signal, using gate control signal to generate gate signal; sequential transmission of data signals to left and right data lines through a plurality (six) of MUX switches to display an image).
Oh is not explicit as to, but Park disclose:
wherein the plurality of subpixels include left and right subpixels adjacent to each other along a horizontal direction, the plurality of left data lines include an adjacent left data line, and the plurality of right data lines include an adjacent left data line, and wherein the adjacent right data line and the adjacent left data line are disposed between the left subpixel and the right subpixel and are connected to the left subpixel and the right subpixel, respectively (see Fig. 4; page 12 of 15; plurality of sub pixels G & B adjacent to each other in first horizontal pixel row; adjacent data lines 1717 disposed between pixels G & B and connected thereto respectively). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Park to that of Oh, to predictably achieve asymmetrical structure in a display and prevent coupling and display defects while driving said display (pg. 12-13 of 15)


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Park in view of Sang (US 2016.0322008).
Regarding claim 2, the rejection of claim 1 is incorporated herein. While Oh discloses left and right data lines, it is not explicit as to, but Sang disclose:
the plurality of subpixels are alternately connected to the plurality of left data lines and the plurality of right data lines (see Fig. 4; left and right data lines are alternately connected to the plurality of pixels). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention to combine the known techniques of Sang to Oh and Park, to predictably allow the signals delivered to the pixels to be different in adjacent pixels when driving the display. 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Sang further disclose:
the plurality of subpixels are alternately connected to adjacent two of the plurality of gate lines (see Fig. 4). 

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Park in view of Ludden (US 2013/0021229).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Oh and Park are not explicit as to, but Ludden disclose:
the data driving part comprises: a plurality of latches receiving and outputting the image data; and a plurality of digital to analog converters converting the image data sequentially outputted from the plurality of latches into the data voltage and sequentially outputting the data voltage (see Fig. 15a,b; [0135]; latches 1506-1516; DAC 1526 to receive data and convert serially (sequentially)). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention to combine the known techniques of Sang to Oh and Park, to predictably allow digital input to analog output to properly display an image ([0135])
Regarding claim 7, the rejection of claim 6 is incorporated herein. Ludden further disclose:
the gamma part comprises: a gamma circuit storing a corresponding relation of the image data and the data voltage; and a resistor string transmitting the data voltage corresponding to the image data to the plurality of digital to analog converters (see Fig. 15 a,b, 17; [0140]; gamma circuit 232 with resistor string to transmit voltage signals to DAC 1526). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. Ludden further disclose:
the data driving part further comprises a plurality of buffers connected between the plurality of digital analog to converters and a plurality of output terminals (see Fig. 15a,b; [0137]; buffers 1530 between DACs 1526 and output terminal 1532). 
Regarding claim 9, the rejection of claim 7 is incorporated herein. Ludden further disclose:
the image data includes first to sixth red image data, first to sixth green image data and first to sixth blue image data, and wherein the plurality of digital to analog converters include a first digital to analog converter receiving the first red, fourth green, first blue, fourth red, first green and fourth blue image data, a second digital to analog converter receiving the fifth red, second green, fifth blue, second red, fifth green and second blue image data, and a third digital to analog converter receiving the third red, sixth green, third blue, sixth red, third green and sixth blue image data (see Fig. 15a,b; 1st DAC 1526 (1) to receive red, green, blue, red, green, blue from 1506-1516(1);  2nd DAC 1526 (n2) to receive red, green, blue, red, green, blue from 1506-1516(n2); 3rd DAC 1526 (n-1) to receive red, green, blue, red, green, blue from 1506-1516(n-1)). 

Allowable Subject Matter
Claims 4-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621